Citation Nr: 1641306	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased schedular rating for post operative residuals of a right knee reconstruction from July 22, 2009 to November 2, 2015, rated as 20 percent disabling.

2.  Entitlement to an increased schedular rating for post operative residuals of a right knee reconstruction from August 1, 2016, rated as 20 percent disabling.

3.  Entitlement to an extraschedular rating for post operative residuals of a right knee reconstruction prior to November 2, 2015.

4.  Entitlement to an extraschedular rating for post operative residuals of a right knee reconstruction since August 1, 2016.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to November 2, 2015.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders from August 1, 2016.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to January 1994.

These matters come before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2013, the Veteran testified before the undersigned; a transcript of that hearing is of record in the Virtual VA file.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

In September 2014, these issues were remanded for further development.  A February 2016 rating decision granted the Veteran a temporary total disability evaluation for post operative residuals of a right knee reconstruction from November 3, 2015 to February 29, 2016.  A May 2016 rating decision extended the temporary total evaluation to July 31, 2016.  As this constitutes the maximum benefit, this period is no longer under consideration regarding entitlement to a higher schedular evaluation.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  This period is also no longer under consideration for the issues of entitlement to an extraschedular rating and to a total disability evaluation based on individual unemployability due to service connected disorders, and it constitutes the maximum benefit for this disability.  The Veteran is not service-connected for any disabilities unrelated to his right knee disorder, and thus no further benefit, such as special monthly compensation, could be awarded for this period.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

In August 2016, the Veteran submitted a partially completed VA Form 28-1900 Disabled Veterans Application for Vocational Rehabilitation.  Any issue arising from this claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), and the claim is referred to the AOJ to determine whether this correspondence constitutes intent to file a claim for vocational rehabilitation benefits and to adjudicate the claim if appropriate.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to an increased schedular rating for post operative residuals of a right knee reconstruction from August 1, 2016, rated as 20 percent disabling; entitlement to an extraschedular rating for post operative residuals of a right knee reconstruction from August 1, 2016; and to a total disability evaluation based on individual unemployability due to service connected disorders from August 1, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From July 22, 2009 to November 2, 2015, symptoms of the Veteran's post operative residuals of a right knee reconstruction did not more nearly approximate severe recurrent subluxation or lateral instability.  

2.  In August 2015, under the provisions of 38 C.F.R. § 3.321 (b)(1) (2015), the VA Director of the Compensation Service denied entitlement to extraschedular benefits for post operative residuals of a right knee reconstruction, right knee degenerative joint disease, and a total disability evaluation based on individual unemployability due to service connected disorders.

3.  Prior to November 2, 2015, the Veteran's right knee disabilities, including their combined effects, did not present such an exceptional or unusual disability picture that the available schedular evaluations are inadequate.

4.  Prior to November 2, 2015, the Veteran's service-connected right knee disabilities were not so severe as to prevent him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating higher than 20 percent for post operative residuals of a right knee reconstruction from July 22, 2009 to November 2, 2015 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257 (2015).

2.  Prior to November 2, 2015, the criteria for an extraschedular rating for post operative residuals of a right knee reconstruction, to include the combined effects of all service-connected disabilities, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261; 38 C.F.R. §  4.118, Diagnostic Code 7804 (2015).

3.  Prior to November 2, 2015, the criteria for a total disability evaluation based on individual unemployability due to service connected disorders were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2007, May 2008, and November 2008 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  The appellant was provided notice how disability ratings and effective dates are determined, and how to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The case was last readjudicated in August 2015.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board acknowledges that under Correia v. McDonald, 28 Vet. App. 158 (2016), VA examinations for musculoskeletal disability should include joint testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Although these specific tests were not performed at the VA examinations conducted during the appeal period currently being decided, the Veteran underwent arthroscopic trochlear chondroplasty surgery in November 2015, and further physical examination would not be relevant to the evaluation of his disability for the period from 2009 to 2015.  The Board therefore finds that the VA examinations of record are adequate to decide the stage of July 22, 2009 to November 2, 2015.

During a March 2013 hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In September 2014, the claim was remanded by the Board for further development.  The AOJ obtained additional VA treatment records and afforded the Veteran a new VA examination.  All new evidence was associated with the claims file and reviewed prior to the issuance of the August 2015 supplemental statement of the case.  The Board finds that substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

Background

The Veteran contends that post operative residuals of a right knee reconstruction should be evaluated as higher than 20 percent disabling since July 22, 2009.  He has also asserted that because of the severe disability caused by his right knee disorder, an extraschedular evaluation and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are also warranted.  The Veteran testified in March 2013 that he missed work due to knee problems, had difficulty going up and down stairs, standing, and walking, and had a lot of flare ups.  He stated that despite his surgery, he still had pain, popping, clicking, and that in the past year, he missed four days of school due to his knee.  He stated that his knee "goes out" a couple times a month.

The Veteran underwent right knee surgery on October 17, 2007, and he was assigned a temporary total rating from that date until May 31, 2008.  The assignment of a rating higher than 20 percent, including an extension of the temporary total rating, from June 1, 2008 to July 21, 2009, was denied in the Board's prior September 2014 decision.

The Veteran VA treatment records regularly include complaints pertaining to right knee pain and postoperative residuals right knee surgery.  In March 2010, it was noted that the Veteran's right knee was stable but that it sometimes hurt, and in May 2010 he was treated for right sided knee pain and recommended to resume using his brace.  The Veteran reported in January 2012 having right knee pain for the past year which was now ineffectively treated with pain medication.  

In February and March 2014, he reported right knee pain.  Physical examination found no edema, effusion, or discoloration, and he was found to have a meniscal lesion.  Flexion was to 90 degrees.  In March 2014, there was negative mediolateral instability.  In April 2014, the Veteran reported having constant pain since his 2007 surgery.  He stated working as a machinist, spending all day on his feet, and that due to his pain, his activity level had decreased significantly.  He reported worsening symptoms of pain, limited range of motion, and buckling (occasionally feeling his knee was giving out).  Imaging found mild progression of degenerative arthritis.  Physical examination found that the Veteran had an antalgic gait and the knee was tender to palpation.  Range of motion was -8 to 112 degrees, with moderate pain at the end range.  There was mild pain and decrease in strength.  Patellar mobility showed decreased glide in all directions, and patellar position had inferior tilt.  There was no laxity.  

In May 2014, the Veteran began attending physical therapy, where he continued to report severe right knee pain.  In October 2014, he was found to have no joint effusion and had tenderness in the medial femoral condyle.  There was negative mediolateral instability.  

In January 2015, an MRI showed markedly attenuated and heterogenous medial meniscus, consistent with extensive tearing and/or postoperative change and vertical oblique signal presumably representing a small undersurface tear of the lateral meniscus.  There was also thinning and chondromalacia of the cartilage, possible chronic tear of the anterior cruciate ligament, and mild tendinosis or the quadriceps and proximal patellar tendon.  The Veteran reported continuous right knee pain in April 2015.

The Veteran attended a VA examination in July 2009.  He reported symptoms of right knee weakness, stiffness, swelling, pain, giving way, lack of endurance, deformity, and tenderness, which occurred on a daily basis with occasional flare-ups.  He reported that pain was increased with physical activity, including walking, using stairs, and getting up and down.  Physical examination showed no evidence of abnormal weight bearing, but there was antalgic gait.  The right knee had degenerative deformity, tenderness, crepitus, and weakness.  There was no evidence of effusion, edema, warmth, drainage, subluxation, or ankylosis.  Range of motion was from 0 to 110 degrees, with pain at 100 degrees of flexion.  Repetitive motion was possible with fatigue, weakness, and lack of endurance greater than pain without incoordination, and there was a 10 degree loss of flexion.  There was no instability of the collateral and cruciate ligaments, and meniscal testing was negative.  X-rays showed postoperative changes and degenerative changes

The Veteran attended a VA examination in March 2015 with a physician who performed an in-person examination and reviewed the claims file.  The Veteran reported having daily pain, limited mobility, and functional loss, and stated that he had flare ups a few times a month with swelling and markedly worse mobility.  He reported that he was unable to stand comfortable or kneel, had difficulty with stairs, and could walk only short distances.  

Range of motion testing found flexion to 100 degrees and extension to 15 degrees, with pain both on flexion and extension.  After repetitive use testing, range of motion was -15 to 90 degrees.  The left knee had normal range of motion, 0 to 140 degrees.  The examiner noted that the factors causing functional loss with repeated use over a period of time or with flare ups were based on the Veteran's statements, and designating a numerical range of motion without measurement was inherently speculative.  There was evidence of pain with weight-bearing and the joint line was tender.  There was objective evidence of crepitus, no ankylosis, and strength was 4/5 (active movement against some resistance).  There was no history of recurrent subluxation or lateral instability, but there was recurrent swelling.  Joint stability testing was performed and found normal stability.  The examiner did not find any meniscus (semilunar cartilage) condition.  

The examiner diagnosed the Veteran with a right knee anterior cruciate ligament tear, osteoarthritis, and degenerative arthritis.  He noted that the Veteran last worked in the fall of 2014 as a machinist and had to miss work occasionally because of the knee condition.  He wrote that the Veteran was unable to work at a weight-bearing occupation because of his knee, and had difficulty with a sedentary occupation because he must keep his knee outstretched, has chronic pain that affects job performance and concentration, and has to frequently change position.

The Veteran also attended a May 2016 VA examination.  The Veteran reported that having daily pain and limited function and mobility, although he was not using a cane or brace.  He reported having flare ups that cause the inability to walk or stand due to increased pain for periods of 2 to 4 days.  He stated that he climbed stairs one at a time and had trouble going down stairs, that he could not kneel or bend the knees.  He was able to drive for one hour and walk up to 50 yards.  

Examination found decreased range of motion, decreased strength, a one centimeter of muscle atrophy, and mild tenderness.  There was no recurrent subluxation or lateral instability.  Stability testing was performed and found 1+ anterior instability, and normal stability for the posterior, lateral, and medial instability tests.  The examiner found that the Veteran did have a right meniscus tear.  The examiner stated that the disability impacted impact his ability to perform an occupational task, and that he had been working as a machinist and could not perform those duties due to the need to stand and walk for eight hours.  The examiner wrote that the Veteran's right knee disability would prevent him from being able to perform any type of work requiring walking, lifting, bending, pulling, and pushing, and that he would only be able to perform sedentary work without any physical non-sitting requirements.

Schedular Evaluation

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's post operative residuals of a right knee reconstruction are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, applicable to "other impairment" of the knee.  This diagnostic code provides ratings for different degrees of recurrent subluxation or lateral instability.  A 20 percent rating is assigned if recurrent subluxation or lateral instability is moderate, and a 30 percent rating is assigned if recurrent subluxation or lateral instability is severe.

From July 22, 2009 to November 2, 2015, the Veteran's symptoms associated with his right knee disability did not more nearly approximate severe recurrent subluxation or lateral instability.  At the July 2009 VA examination the Veteran complained of giving way, but on examination there was no instability of collateral ligaments or cruciate ligaments and meniscal testing was negative.  

In March 2014, there was no mediolateral instability, and in April 2014, evaluation found no laxity.  In October 2014, there was again negative mediolateral instability.  In March 2015, VA examination found decreased range of motion, but joint stability testing was normal.  At the May 2016 VA examination, there was decreased range of motion and strength, but no recurrent subluxation, and posterior, lateral, and medial instability tests were normal.  There was 1+ anterior instability.

In his May 2010 substantive appeal, the Veteran indicated that his right knee slipped out of its socket and rubbed bone on bone.  During the March 2013 Board hearing, the Veteran testified that the effects of his right knee surgery were severe, but did not specifically testify as to recurrent subluxation or instability or the severity of such symptoms.

The above evidence reflects that residuals of the Veteran's post operative residuals of a right knee reconstruction did not more nearly approximate severe lateral instability or recurrent subluxation at any time between July 22, 2009 and November 2, 2015.  The Veteran's VA treatment specifically record finding no instability on several separate occasions, and at no time was he ever found to have lateral instability or recurrent subluxation.  The 2009 and 2014 VA examinations showed no instability or related symptoms that would warrant the conclusion that there was lateral instability of recurrent subluxation that could be described as approximating a "severe" degree.  The 2015 VA examination found only 1+ (0-5 millimeters) of anterior instability, but no lateral instability or recurrent subluxation.  To the extent that the Veteran has complained of giving way and feeling as though his knee is slipping out of its socket, the Board finds the specific examination findings of the trained health care professionals who conducted the examinations to be of greater probative weight than the appellant's lay assertions.  In light of the foregoing, a rating higher than 20 percent for post operative residuals of a right knee reconstruction is therefore not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257 at any time between July 22, 2009 and November 2, 2015.

As to other potentially applicable diagnostic codes, as was discussed in the prior September 2014 Board decision, the Veteran was granted entitlement to service connection for right knee degenerative joint disease and assigned a separate 10 percent rating under Diagnostic Code 5003, applicable to arthritis, in May 2003.  In the current claim on appeal, dating from November 2007, the Veteran requested entitlement to a temporary total rating and the RO adjudicated this request as well as the issue of entitlement to an increased rating for post operative residuals of a right knee reconstruction after the expiration of the temporary total evaluation period.  The Veteran did not claim or challenge the rating for right knee degenerative disease and the RO did not specifically consider this issue.  The Board will therefore not consider this rating and need not consider 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, which apply to limitation of motion caused by arthritis.  

There is no basis for a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5256, as there is no evidence that post operative residuals of a right knee reconstruction have ever included ankylosis.  

The Board has considered whether a separate or higher evaluation may be assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5258 or 5259 (2015).  While the Veteran was found to have a meniscal lesion and decreased glide in 2014, and the January 2015 MRI showed markedly attenuated and heterogenous medial meniscus, the Veteran has not been diagnosed with dislocated or removed semilunar cartilage.  At the July 2009 VA examination, meniscal testing was negative, and the March 2015 VA examiner did not find any meniscus (semilunar cartilage) condition.  The May 2016 VA examiner, however, did find that the Veteran had a semilunar cartilage condition, as a meniscus tear had been shown on MRI scans.

Separate ratings under Diagnostic Codes 5258 and 5259 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  38 C.F.R. § 4.14.  Diagnostic Code 5258 allows for a rating of 20 percent for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, and Diagnostic Code 5259 allows for a rating of 10 percent when there is symptomatic removal of the semilunar cartilage.  Although the Veteran has had a meniscal tear, there is no evidence of any further knee symptomatology which has not already been encompassed by the ratings already assigned.

The evaluation of the same symptom manifestations under different diagnosis is generally to be avoided.  38 C.F.R. § 4.14.  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the United States Court of Appeals for Veterans Claims wrote that when considering whether multiple diagnostic codes can be applied, "[t]he critical element is that none of the symptomatology for any one of these three conditions is duplicative of or overlapping with the symptomatology of the other two conditions."  In Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009), the Federal Circuit found "that two defined diagnoses constitute the same disability for purposes of [38 C.F.R. §] 4.14 if they have overlapping symptomatology."

The Veteran's assertions regarding his knee symptoms are that he has pain, restricted movement, instability, including "giving way," popping, and flare ups.  The symptoms of instability and giving way are symptoms which have already been attributed to his right knee instability, and despite the absence of any clinical findings of even a moderate level of instability in the knee, on the basis of these additional symptoms, he has been found to more nearly approximate "moderate" impairment under Diagnostic Code 5257 and was granted a 20 percent evaluation.  

The Veteran has also reported symptoms of popping, flare ups, weakness, and pain,  which are contemplated in the rating criteria that evaluate limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Locking, popping, and grinding are all symptoms of impaired motion, such as a "catching" of the joint which impairs flexion and extension, or other associated symptoms which may impair the range of motion.  The removal of semilunar cartilage has also been found to lead to increased limitation of motion, and such impairment is therefore considered limitation of motion under 38 C.F.R. § 4.40 and 4.45.  VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  As was discussed above, the Veteran has already been assigned a 10 percent evaluation for right knee degenerative joint disease under Diagnostic Code 5003 due to painful motion, and this issue has not been appealed and is not before the Board.  The Board therefore finds that no further evaluations may be assigned at this time on the basis of limitation of motion.

Furthermore, these additional symptoms and their impact on the Veteran's range of motion have been considered in conjunction with the potential further impairment of motion due to factors such as pain, weakness, lack of endurance and fatigability.  See DeLuca, 8 Vet. App. 202.  Therefore, the assignment of an additional evaluation on the basis of these symptoms would violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  The Veteran has also not been shown to have frequent episodes of "locking" or effusion in the joint, as is required for a 20 percent evaluation under Diagnostic Code 5258.

As the Board finds that all symptomatology that has been associated with the Veteran's right knee disability has already been considered by the ratings assigned under Diagnostic Codes 5257 and 5003, there is no remaining symptomatology that would allow for a finding that a separate evaluation under Diagnostic Codes 5258 or 5259 is warranted. 

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against entitlement to an increased rating for post operative residuals of a right knee reconstruction from July 22, 2009 to November 2, 2015.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Extraschedular Evaluation

In September 2014, the Board referred the issue of entitlement to an extraschedular evaluation for post operative residuals of a right knee reconstruction to the Director of Compensation.  The issue was referred on the basis of the Veteran's statements that he has difficulty with stairs and standing and interference with employment and also due to the holding of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), which held that the combined effects of multiple disabilities may be considered when determining whether an extraschedular rating is warranted.  

When indicated by the evidence of record, the Board will consider whether referral for any extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if a case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extraschedular evaluation is appropriate for a service connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The issue on appeal was referred for extraschedular consideration in September 2014.  In August 2015, the Director of Compensation Service issued a memorandum regarding entitlement to extraschedular consideration.  The memorandum stated that the Veteran's right knee disabilities did not individually or as a whole present evidence of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalizations, which would render the application of the rating schedule criteria inadequate.  It stated that the current evaluations accurately addressed the Veteran's symptoms and the severity of his right knee disability.  The memorandum also stated that entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis was not warranted, because there was no evidence that the Veteran was unable to secure and follow a substantially gainful occupation and the appellant was able to perform sedentary occupation with the ability to extend his right leg.

Because the Director determined that an extraschedular evaluation was not warranted, the Board now has jurisdiction to decide the extraschedular claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).

After reviewing all of the evidence of record, the Board finds that the severity of the Veteran's right knee disability, including the combined effects of his right knee arthritis, scar, and right knee post reconstruction, are adequately contemplated by the rating schedule, and extraschedular evaluation is not warranted. 

The Board does not find that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  The Veteran's symptoms for his knee disabilities include pain, weakness, decreased range of motion, inability to stand or walk for long periods of time, difficulty performing physical exertion, and difficulty going up or down stairs.  Pain, weakness, and decreased range of motion, including any popping or grinding, are precisely the type of symptoms which are encompassed by the rating criteria already assigned under Diagnostic Codes 5003 and 5257.  The expected physical impact of such symptoms would include decreased mobility, including impairment of the Veteran's ability to engage in physical activity.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  The schedular criteria for musculoskeletal disabilities therefore contemplate a wide variety of manifestations of functional loss, and this functional loss does not constitute symptomatology outside of the schedular criteria or outside of "governing norms."  There is no evidence of any further impairment outside of the norm for these disorders or which would not be contemplated by the rating criteria.  The Veteran was not hospitalized at any time and has not required any surgical intervention for these disorders.  

The Veteran has also discussed how his disabilities have impacted his functioning at work and school.   The Veteran has described how he has missed work and at least four days of school due to his right knee disabilities, and that his occupational functioning is limited by his inability to stand for long periods.  VA rating criteria are designed to be "adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The Veteran's evaluations for his right knee disabilities, totalling 40 percent, are reflective of the impact that such disabilities are expected to have on his occupational functioning.  There is no evidence that the occupational impact of the Veteran's disabilities has been greater than that which is already compensated by the schedular rating.  

As the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular ratings are adequate.  Therefore, the assignment of extraschedular disability rating is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

Individual unemployability 

The Veteran also contends that his right knee condition prevents him from maintaining gainful employment.  The Veteran has submitted written statements indicating that his right knee disability prevents him from being able to work or perform heavy physical activity.  In March 2013, the Veteran testified that he last worked in September 2011 due to his knee problems, and after that he went back to school through a state vocational rehabilitation program.

VA will grant a total disability rating based on individual unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.
 
A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
 
In this case, the Veteran has a combined rating of 40 percent, and has no single service-connected disability ratable at 60 percent or more.  Therefore, he does not meet the criteria for a total disability rating based on individual unemployability pursuant to 38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, individual unemployability benefits may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  

In September 2014, the Board referred the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis to the Director of Compensation.  The August 2015 memorandum from the Director of Compensation Service stated that entitlement to individual unemployability on an extraschedular basis was not warranted, because the Veteran was able to perform sedentary occupation with the ability to extend his right leg, and there was no evidence that he was unable to secure and follow a substantially gainful occupation.  The Director determined that entitlement to an extraschedular rating based on individual unemployability was not warranted, the Board now has jurisdiction to decide the issue  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

For a veteran to prevail on a claim for a total disability evaluation based on individual unemployability due to service connected disorders, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a total disability evaluation based on individual unemployability due to service connected disorders, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.

The preponderance of the evidence is against finding that the Veteran was unable to obtain or maintain employment due to his service-connected right knee disabilities alone prior to November 2, 2015.  At the March 2015 VA examination, the examiner wrote that the Veteran had last worked as a machinist in 2014 and that he had to miss work occasionally because of the knee condition.  He wrote that the Veteran was unable to work at a weight-bearing occupation because of his knee, and that with a sedentary occupation, he would need to keep his knee outstretched and to frequently change position, and that chronic pain would affect his job performance.  At the May 2016 VA examination, the Veteran reported having daily pain and decreased mobility, as well as difficulty with stairs or bending.  The examiner stated that the disability prevented the Veteran from performing his previous work as a machinist, because that job required standing and walking for 8 hours.  The examiner wrote that the Veteran's right knee disability would prevent him from being able to perform any type of work requiring walking, lifting, bending, pulling, and pushing, but that he would be able to perform sedentary work without any physical non-sitting requirements.

Based on the foregoing evidence, the Board finds that the Veteran's service-connected right knee disabilities did not prevent him from obtaining and maintaining substantially gainful employment prior to November 2, 2015.  The evidence demonstrates that the appellant has had some occupational impairment due to his right knee, which made him unable to continue in his prior occupation as a machinist.  While this shows that the Veteran has had interference in his occupational functioning, it does not indicate that he would be unable to follow all forms of substantially gainful occupation that are consistent with his education and occupational experience.  This finding is supported by the opinions of the VA examiners, who found that the Veteran would be able to perform sedentary work, as long as he would be able to outstretch his right leg and occasionally stand up.  Additionally, these findings are not contradicted by the statements of the Veteran, who has asserted that he could not perform physical labor due to his right knee, but he has not indicated that he is unable to perform sedentary work, either due to his knee or to distraction from pain stemming from his knee.  Since leaving his job, the Veteran has been able to continue going to school, and at the March 2013 hearing, he testified that he had only missed four days of classes due to knee pain in the previous year.  

While the question of employability is ultimately one for the Board, as the fact finder, to decide, the findings of the VA examiners provide highly persuasive evidence regarding whether the Veteran's symptoms would cause any significant occupational impairment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds the VA examiners' opinions to be highly persuasive opinions, as they were both based on in-person examinations of the Veteran and review of the claims file and medical records.  The Board places great probative weight on these competent medical opinions concerning the Veteran's capability, and they are uncontradicted by any other medical opinion of record. 

Accordingly, the Board finds, based on the preponderance of the evidence of record, that the Veteran's service-connected right knee disabilities do not preclude him from obtaining and maintaining substantially gainful employment consistent with his education, and the claim for a total disability evaluation based on individual unemployability due to service connected disorders prior to November 2, 2015 is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.



ORDER

Entitlement to a rating in excess of 20 percent for post operative residuals of a right knee reconstruction from July 22, 2009 to November 2, 2015 is denied.

Entitlement to an extraschedular rating for post operative residuals of a right knee reconstruction prior to November 2, 2015 is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to November 2, 2015 is denied.


REMAND

The Veteran was afforded a VA examination in May 2016.  While the examiner recorded range of motion test results, the tests did not include range of passive and active motion or motion with and without weight-bearing.  It also did not include range of motion testing for the left knee.  Correia, 28 Vet. App. 158.  The Board also notes that the Veteran submitted a letter in May 2016 from his private orthopedic surgeon, who wrote that the claimant underwent a right partial knee replacement in January 14, 2016, which caused him to be continuously disabled from his occupation as a machinist from that date.  He wrote that the Veteran would likely remain at that level of disability until January 14, 2017.  The VA examiner should therefore also consider whether the Veteran has required continued convalescence from his February 2016 surgery and the impact his surgery residuals have had on his occupational functioning.

The issues of entitlement to an extraschedular rating for right knee status post reconstruction and to a total disability evaluation based on individual unemployability due to service connected disorders from August 1, 2016 are inextricably intertwined with the remanded issue discussed above, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Veteran has submitted private medical records from New England Orthopedic Surgeons indicating that he receives regular private physical therapy for his right knee.  The Veteran should be requested to provide authorization to obtain all private treatment records pertaining to his right knee.  Any additional VA treatment records dating from March 2016 should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any more recent, relevant private medical records of treatment related to his right knee disabilities.  If the Veteran provides a completed release form authorizing VA to obtain these treatment records, efforts to obtain such records should be made.

2. Obtain all outstanding, pertinent treatment records since March 2016.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. After completing the development above, schedule the Veteran for a VA examination to determine the current severity of his post operative residuals of a right knee reconstruction, right knee degenerative joint disease, and right hand tendon scar.  The examiner must be provided access to all files in Virtual VA and VBMS, and the examiner must specify in the examination report that the Virtual VA and VBMS files have been reviewed.  Following the examination, the examiner must address the following:

a) Please perform all necessary tests to determine the current nature and severity of the Veteran's right knee disability.

The examiner is to specifically test the range of active motion, passive motion, weight-bearing motion, nonweight-bearing motion, and, if possible, with range of motion measurements of the opposite joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not possible in this case, he or she should clearly explain why that is so.

b) Please review the Veteran's medical history and lay statements, and describe the impact of his post operative residuals of a right knee reconstruction, right knee degenerative joint disease, and right hand tendon scar on his occupational and social functioning, including their impact on his activities of daily living and ability to obtain and maintain employment.  

c) After reviewing all medical evidence of record, address the Veteran's February 2016 right knee open patellofemoral arthroplasty and arthroscopy and discuss the length of time required for convalescence or which resulted in severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of a joint, or the necessity of a wheelchair or crutches following the surgery.  Address the May 2016 letter from the Veteran's private orthopedic surgeon which stated that the Veteran would likely remain disabled until January 2017.  If the examiner disagrees with the findings of the private surgeon she/he must so indicate and provide a complete and through rationale.

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

4. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, conduct any further development indicated.  Ensure that the examiner documented his/her consideration of all relevant records in Virtual VA or VBMS and is in compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures at once.

6. Thereafter, readjudicate the issues.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


